Citation Nr: 0006105	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  99-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pathological 
gambling disorder.

2.  Whether a claim of entitlement to service connection for 
a right shoulder disorder is well grounded.

3.  Entitlement to a compensable disability rating for a 
service-connected low back disorder, spurring L5, on appeal 
from the initial grant of service connection.

4.  Entitlement to a compensable disability rating for 
service-connected bilateral hallux valgus, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that, inter alia, granted entitlement to 
service connection for hypertension, bilateral hallux valgus, 
a deviated nasal septum, and a low back disorder, spurring 
L5.  Each disability was assigned a noncompensable rating.  
The RO also denied entitlement to service connection for a 
gambling disorder and found that claim for service connection 
for a right shoulder disorder was not well grounded.  The 
veteran appealed the RO's decision to the Board.  The case 
was transferred to the RO in Montgomery, Alabama, which 
currently has jurisdiction.

In May 1999, the RO assigned a 10 percent disability rating 
for service-connected hypertension.  In his October 1999 
substantive appeal, the veteran stated that he was satisfied 
with the disability ratings assigned for the service-
connected hypertension and deviated nasal septum, and that 
these issues are no longer on appeal.  These claims are 
considered effectively withdrawn and are not before the 
Board.  See 38 C.F.R. § 20.204 (1999).  


REMAND

In January 2000, the veteran notified the Fargo, North 
Dakota, RO that he had recently moved back to North Dakota.  
The Montgomery RO should accordingly take appropriate action 
with respect to the jurisdiction of the claims file.

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  First, the veteran requested that he be 
scheduled for a hearing before a local hearing officer at the 
RO.  A hearing was scheduled in November 1999; but the 
veteran had an emergency and was not able to attend.  He 
thereafter requested that the hearing be rescheduled.  
Accordingly, he should be afforded an appropriate hearing on 
remand.

Second, the evidence of record, particularly the September 
1998 VA examination report, does not provide the medical 
information necessary for the Board to render findings of 
medical fact regarding the degree of disability resulting 
from the veteran's service-connected low back disorder and 
bilateral hallux valgus.  The examiner reported sparse 
findings concerning the severity of these conditions on 
examination.  Therefore, on remand the veteran should be 
afforded appropriate VA examinations to identify and assess 
the severity of all residuals of his service-connected 
disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.1 (1999) (examinations must emphasize "the 
limitation of activity imposed by the disabling condition"); 
38 C.F.R. § 4.2 (1999) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (1999) (examiner must give 
"full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.

Moreover, because the severity of the veteran's service-
connected low back disorder is evaluated in part by reference 
to limitation of motion, consideration must be given to the 
criteria discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and VA is required to obtain adequate and competent 
evidence that will permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  Therefore, 
further development is required in this regard.  See also 38 
C.F.R. § 4.40 and § 4.45 (1999).

Third, the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, supra.

While this claim is in remand status, in accordance with 
Fenderson the RO should review the evidence of record at the 
time of the December 1998 rating decision that was considered 
in assigning the original disability ratings for the 
veteran's low back disorder and hallux valgus, then consider 
all the evidence of record to determine whether the facts 
showed that the veteran was entitled to a higher disability 
rating for either of these conditions at any period of time 
since his original claim.  

Finally, any medical records showing treatment for a right 
shoulder disorder or the service-connected low back disorder 
and hallux valgus since the veteran's separation from service 
could be relevant and should be obtained on remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
  
1.  Assure that the claims file is under 
the jurisdiction of the appropriate RO 
before undertaking any of the actions 
indicated herein.

2.  Schedule the veteran for a personal 
hearing before a local hearing officer at 
the RO.

3.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for any 
right shoulder or low back disorders or 
bilateral hallux valgus since December 
1997.  Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file. 

With respect to any VA records (i.e., at 
VA Medical Centers in Huntsville and 
Birmingham, Alabama, and in North Dakota) 
all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
received with the claims file.

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

4.  Schedule the veteran for appropriate 
VA examination(s) of the lumbar spine 
and feet.  The examiner(s) should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner(s) should review the 
results of any testing prior to 
completion of the report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected low back disorder, L5 
spurring, and bilateral hallux valgus.  

The examiner(s) should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner(s) is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Concerning the lumbar spine, the 
examiner(s) should also state whether 
there is any characteristic pain on 
motion, muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  
The examiner(s) should state, if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (1999).

Concerning the feet, the examiner(s) 
should discuss in detail the effect of 
the symptomatology resulting from the 
service-connected bilateral hallux valgus 
on the function of the feet and the 
degree of impairment of function to the 
feet.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (1999).  The examiner(s) should also 
state whether or not the severity of the 
hallux valgus is such that it is the 
equivalent of amputation of the great 
toe. 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (1999).  Each foot should be 
addressed separately.      

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report(s).

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions 
in issue, such testing or examination is 
to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination(s).  With respect to the low 
back disorder and bilateral hallux 
valgus, review the evidence of record at 
the time of the December 1998 rating 
decision that was considered in 
assigning the original disability 
ratings for the service-connected 
conditions, then consider all the 
evidence of record to determine whether 
the facts showed that the veteran was 
entitled to a higher disability rating 
for either of these conditions at any 
period of time since his original claim.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).

7.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



